Mr. Justice GRIER,
delivered the opinion of the court.
The bills of exception, taken by the plaintiff to the rejection and admission of testimony on the trial, have not been supported.
The declaration charges, that the defendant, Burke, was Commissioner of Patents, and as such was bound to grant to. applicants therefor, copies of patents, &c., on payment of fees. That the plaintiff tendered the customary fees and demanded copies of certain patents, which defendant refused to give him, to the damage of plaintiff, $10,000, &c.
As no special damage is alleged, the court very properly, refuse to receive evidence tending to prove it.
A demand for certain copies was made through the agency of Mr.- Greenough, but accompanied with a letter from plaintiff to defendant, requesting him to deliver the copies to Mr. Greenough. This letter, with-the answer of defendant thereto, was properly received as part of the res gestee, or as a conversation between the parties, reduced to writing.
A bill of exceptions .was also taken to the charge of the court, who instructed the jury, “ that, upon the evidence before them, the plaintiff was not entitled to recover.”
(A.s the plaintiff had shown a demand of the copies, with tender of fees, and a refusal of defendant, be had made out his case as laid in his declaration, and was .entitled to a verdict for nominal damages, unless'by law he was not entitled to demand Such copies, or defendant fiad shown a sufficient excuse for refusing them. Patents are public records. All persons are bound to take notice of their contents, and consequently should haye a right to obtain copies of .them. The patent law of 1836, .§4, enacts that “ any. person making application therefor may *583have certified copies,” &c. These records being in the care and custody of the Commissioner of Patents, it is his duty to give authenticated copies to any person who shall demand the same, as soon as he conveniently can, on' payment ,of the legal fees. Where there is a right on the one side, and a corresponding duty imposed on the other, a refusal to perform such duty, on the reasonable request of the party entitled to demand it, will subject the officer to an action. But the party entitled to such services must request it in a proper manner. He has no right to accompany his demand with personal insult, or vulgar abuse of the officer. Those to whom the people have committed high trusts, are entitled at least to common, courtesy,.and are not bound to submit to the insolence or ill temper of those who disregard the decencies of social intercourse. A demand, accompanied with rudeness and insult, is not a legal demand. The letter, accompanying the plaintiff’s demand in this case, was taunting, insulting, and libellous, indicating a want of taste and temper. And if the case had rested here, we could have found no fault with the instruction of the court. But the plaintiff showed another demand, some two weeks after the first,' by his agent, which was made in a proper manner, and unaccompanied with any insulting missive. The defendant was not justified in refusing this demand on account of the former misconduct of the plaintiff, or to enforce an apology by withholding his rights. Ill manners or bad temper do not work a forfeiture of men’s civil rights. While the want of an apology for his previous- rudeness and insult might well justify the defendant in refusing all social intercourse with the plaintiff, yet it could not release him from the obligations imposed upon him by his official station, or entitle him to disregard the rights guaranteed to the plaintiff by the laws of the land.
The court below erred, therefore, in not instructing the jury that if they believed the testimony, the plaintiff was entitled tc a verdict for nominal damages.
The judgment is reversed, and a venire de novo awarded. '

Order.

This cause came on to be .heard on the transcript of the record from the Circuit Court of the United .States for the District of Columbia, holden in and for the county of Washington,, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court that the, judgment of the said Circuit Court, in this cause be, and the same is hereby, reversed with costs; 'and that this cause be; and the same is hereby, remanded to the said Circuit Court with directions‘to award a venire facias de novo.